   4:20-cr-03050-JMG-CRZ Doc # 24 Filed: 09/15/20 Page 1 of 2 - Page ID # 50




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                              4:20CR3050

       vs.
                                                                ORDER
JASON J. GRIESS,

                    Defendant.


      Defendant has moved to continue the trial, (Filing No. 23), because
Defendant needs additional time to investigate this case and prepare for trial. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 23), is granted.

      2)     The trial of this case is set to commence before the Honorable John
             M. Gerrard, Chief United States District Judge, in Courtroom 1, 100
             Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
             at 9:00 a.m. on November 16, 2020, or as soon thereafter as the case
             may be called, for a duration of four (4) trial days. Jury selection will
             be held at commencement of trial.

      3)     The ends of justice served by granting the motion to continue
             outweigh the interests of the public and the defendant in a speedy
             trial, and the additional time arising as a result of the granting of the
             motion, the time between today’s date and November 16, 2020, shall
             be deemed excludable time in any computation of time under the
             requirements of the Speedy Trial Act, because although counsel have
             been duly diligent, additional time is needed to adequately prepare
             this case for trial and failing to grant additional time might result in a
             miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to
             timely object to this order as provided under this court’s local rules will
4:20-cr-03050-JMG-CRZ Doc # 24 Filed: 09/15/20 Page 2 of 2 - Page ID # 51




         be deemed a waiver of any right to later claim the time should not
         have been excluded under the Speedy Trial Act.

   September 15, 2020.
                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge




                                   2
